



Exhibit 10.24                  
AMENDMENT TO THE
ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to the Astec Industries, Inc. Supplemental Executive Retirement
Plan, adopted effective January 1, 1995 (the “Plan”), is adopted by Astec
Industries, Inc. (the “Company”), effective as of the date set forth herein.


W I T N E S S E T H:


WHEREAS, the Company maintains the Plan, and such Plan is currently in effect;
and


WHEREAS, pursuant to Section 4.1, the Company may amend the Plan at any time;
and


WHEREAS, the Company wishes to amend the Plan to change the Plan’s definition of
Compensation, to clarify the current participants and to add certain additional
participants.


NOW, THEREFORE, the Company hereby amends the Plan as follows:


1.


Effective as of January 1, 2007, Section 1.9 is amended in its entirety to read
as follows:


 
“1.9
COMPENSATION:  The total base salary and annual bonuses paid by Astec
Industries, Inc. to the Participant during the applicable calendar year,
including salary reduction pre-tax contributions made pursuant to a Code Section
401(k) plan.  Compensation shall be determined by excluding reimbursements or
other expense allowances, fringe benefits (cash and non-cash), moving expenses,
and welfare benefits (and for this purpose, workers’ compensation payments of
any type and severance pay of any type shall be considered “welfare benefits,”
but sick pay, short term disability and vacation pay are not considered “welfare
benefits”).  In addition, Compensation shall be determined by excluding the
following types of remuneration:



 
(1)
Employer contributions to a plan of deferred compensation which are not
includible in the employee’s gross income for the taxable year in which
contributed, or employer contributions under a simplified employee pension plan,
or any distributions from a plan of deferred compensation;



 
(2)
Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture; and



 
(3)
Amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option.”




--------------------------------------------------------------------------------


2.


Article 2 is amended in its entirety to read as follows:


“ARTICLE 2 - PARTICIPATION


Participation in the Supplemental Executive Retirement Plan shall be limited to
those key executive officers responsible for the ultimate efficient and
profitable operation of the Company, who have been selected by the Board of
Directors.  The executives listed below participate in the Plan as of the date
this amended and restated Plan document is adopted:
 

 
Name of Participant
Effective Dates of Participation
 
J. Don Brock
January 1, 1995
 
Thomas R. Campbell
January 1, 1995
 
Frank Cargould
January 1, 1995
 
Jeff Elliott
January 1, 1995
 
Tim Gonigam
January 1, 1995
 
Albert E. Guth
January 1, 1995 - December 31, 2006
 
F. McKamy Hall
January 1, 1995
 
Richard Patek
January 1, 1995
 
W. Norman Smith
January 1, 1995
 
Robert A. Stafford
January 1, 1995 - June 30, 2006
 
Joseph Vig
January 1, 1995
 
Jeff Richmond
May 1, 2004
 
Neal Ferry
January 1, 2005
 
Richard Dorris
January 3, 2005
 
Alan Odgers
May 1, 2005
 
Ben Brock
January 1, 2007
 
James Pfeiffer
January 1, 2007
 
Michael A. Bremmer
January 1, 2007
 
David L. Winters
January 1, 2007



Unless otherwise specified, each eligible employee will participate as of
January 1 of the year he is first designated a participant by the
Board.  Participation in the Plan shall cease on the date the Participant
terminates employment with the Company and all of its affiliates.”


* * * * * * * * *


Except as amended herein, the Plan shall continue in full force and effect.



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has adopted this Amendment on the date shown
below, but effective as of the date(s) indicated above.




 





     ASTEC INDUSTRIES, INC.      
Date March 8, 2007                 
 
By /s/ F. McKamy Hall      
   
Name F. McKamy Hall      
   
Title VP, CFO & Treasurer




 
 

--------------------------------------------------------------------------------

 
